Case 18-23985-SLM    Doc 51   Filed 01/10/19 Entered 01/14/19 16:14:03       Desc Main
                              Document     Page 1 of 2




                                                         Order Filed on January 10,
                                                       2019 by Clerk, U.S. Bankruptcy
                                                        Court - District of New Jersey




DATED: January 10, 2019
Case 18-23985-SLM   Doc 51   Filed 01/10/19 Entered 01/14/19 16:14:03   Desc Main
                             Document     Page 2 of 2
